Name: Commission Implementing Regulation (EU) NoÃ 1133/2013 of 7Ã November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Kaki Ribera del XÃ ºquer (AOP))
 Type: Implementing Regulation
 Subject Matter: Europe;  marketing;  agricultural structures and production;  plant product;  consumption
 Date Published: nan

 13.11.2013 EN Official Journal of the European Union L 302/22 COMMISSION IMPLEMENTING REGULATION (EU) No 1133/2013 of 7 November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Kaki Ribera del XÃ ºquer (AOP)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Spains application for the approval of amendments to the specification for the protected designation of origin Kaki Ribera del XÃ ºquer registered under Commission Regulation (EC) No 245/2002 (2). (2) The purpose of this application is to amend the specification in order to clarify the description of the product by including maximum tolerance limits for any slight skin imperfections that the product may have. (3) The Commission has examined the amendments in question and decided that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Kaki Ribera del XÃ ºquer is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 39, 9.2.2002, p. 12. ANNEX I In the specification for the protected designation of origin Kaki Ribera del XÃ ºquer, the following amendments are approved: The part of the product description that refers to the imperfections that may be present in the product reads as follows: The flesh of the fruit must not be damaged, although slight imperfections of the skin that do not affect the general condition of the product, its quality, preservation and presentation in the packaging are allowed within the following limits:  a maximum of 1 cm2 of the total surface for elongated or rectangular imperfections. The maximum authorised tolerance is 2 cm2 and must never exceed 20 % of the fruit. In both cases, the different limits are laid down in the quality standards of the Regulatory Board according to the type of imperfection.  an area corresponding to a circle with a maximum diameter of 1,5 cm for roundish imperfections. The maximum authorised tolerance is 2,5 cm2 and must never exceed 20 % of the fruit. In both cases, the different limits are laid down in the quality standards of the Regulatory Board according to the type of imperfection. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) KAKI RIBERA DEL XÃ QUER EC No: ES-PDO-0105-0114 - 1.4.2011 PGI ( ) PDO (X) 1. Name Kaki Ribera del XÃ ºquer 2. Member State or third country Spain 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6. Fruit, vegetables and cereals, fresh or processed 3.2. Description of the product to which the name in (1) applies Fruit of the persimmon tree (Diospyros kaki) of the Rojo Brillante variety, to be consumed fresh. The fruit is a berry that is normally formed through parthenocarpy; as there is no pollination, the fruit is seedless. Fruit characteristics: orangey-yellow in colour when picked and deep red when ripe. Semi-adhesive skin of medium thickness. The flesh is firm to the touch, orangey-red when picked and deep red when ripe. The fruit is bitter until ripe, when it acquires a sweet flavour. Its cross-section is round and its longitudinal section is slightly elongated. On dispatch, the persimmons must be presented:  whole,  with the calyx and the peduncle attached,  healthy (fruit whose flesh is damaged or rotten are excluded),  clean, practically free from any visible foreign matter,  free of abnormal external moisture,  free of any foreign smell and/or taste. Fruit eligible for the designation of origin must have a minimum diameter of 61 mm. The flesh of the fruit must not be damaged, although slight aesthetic imperfections of the skin that do not affect the general condition of the product, its quality, preservation and presentation in the packaging may be allowed within the following limits:  a maximum of 1 cm2 of the total surface for elongated or rectangular aesthetic imperfections (that do not affect the flesh of the fruit). The maximum authorised tolerance is 2 cm2 and must never exceed 20 % of the fruit. In both cases, the different limits are laid down in the quality standards for the protected designation of origin Kaki Ribera del XÃ ºquer according to the type of imperfection.  An area corresponding to a circle with a maximum diameter of 1,5 cm for roundish aesthetic imperfections (that do not affect the flesh of the fruit). The maximum authorised tolerance is 2,5 cm2 and must never exceed 20 % of the fruit. In both cases, the different limits are laid down in the quality standards for the designation of origin Kaki Ribera del XÃ ºquer according to the type of imperfection. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area All the steps in production must take place in the defined geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling Each operators commercial labels may be examined by the inspection body to check that the nomenclature and logos of the protected designation of origin are being used correctly. The labels must bear the words denominaciÃ ³n de origen protegida Kaki Ribera del XÃ ºquer  . 4. Concise definition of the geographical area The production area comprises suitable land in the following municipalities: Albalat de la Ribera, Alberic, AlcÃ ntera de XÃ ºquer, LAlcÃ ºdia, Alfarp, AlgemesÃ ­, Alginet, Almussafes, Alzira, Antella, Beneixida, Benicull de XÃ ºquer, BenifaiÃ ³, Benimodo, Benimuslem, Carcaixent, CÃ ¡rcer, Carlet, Catadau, Corbera, Cullera, LÃ ¨nova, Favara, Fortaleny, Gavarda, Guadassuar, LlaurÃ ­, Llombai, Manuel, MasalavÃ ©s, Monserrat, Montroy, La Pobla Llarga, PolinyÃ de XÃ ºquer, Rafelguaraf, Real de Montroi, Riola, San Juan de Ã nova, Sellent, Senyera, Sollana, Sueca, SumacÃ rcer, Tous, TurÃ ­s and Villanueva de CastellÃ ³n, all of which belong to the Province of Valencia, in the Community of Valencia. In this area, around 1 300 ha are used for growing persimmons. 5. Link with the geographical area 5.1. Specificity of the geographical area History The persimmon tree is a fruit tree belonging to the Ebenaceae family. It originated in China, where its cultivation began in the 8th century. The cultivation of persimmons was introduced in Western Europe in the second half of the 19th century and in Spain in the 1870s. Today Spains national production takes place principally in the Community of Valencia, where the area protected by the designation of origin Kaki Ribera del XÃ ºquer is located. Half of all production is concentrated in this area. The Rojo Brillante persimmon emerged by chance after seeds were sowed on the edge of a plot in the municipality of Carlet. Later, around 1960, the first homogeneous plantation was grafted in the municipality of Alcudia. This paved the way for the rapid development of the variety in the region. Natural Ribera del XÃ ºquer is a natural region in the Province of Valencia. It is surrounded by a large quaternary valley or alluvial plain through which the JÃ ºcar River (XÃ ºquer in Valencian) and its tributary, the Magro, flow. Much of the agricultural land is situated on the low plain on the banks of the JÃ ºcar and Magro, where the soils are very rich and compact owing to the build-up of alluvial deposits from the JÃ ºcar and its tributaries that flow down from the upland regions. Moreover, in the lower part of the valley slopes, where the incline is gentle, there are colluvial soils, pink in colour and loose, which particularly lend themselves to intensive cultivation. The municipality enjoys a mild climate. The average annual temperature is 17 °C, with temperatures averaging 9-10 °C in January and 24-25 °C in August. Cloudy conditions are infrequent, and the average annual rainfall hardly exceeds 400 to 500 mm. In addition, the surrounding hills protect the crops from frost, especially in the tributary valleys. 5.2. Specificity of the product The Rojo Brillante is a native variety of the area. It is the result of the spontaneous mutation of another local variety and is therefore perfectly adapted to the region of Ribera del XÃ ºquer, where full advantage is taken of the crop. Persimmons grown in the protected area have a greater height/diameter ratio and a more pointed shape. The Kaki Ribera del XÃ ºquer is distinguished by its pointed shape, which is slightly more elongated than normal. The height/diameter ratio is thus greater and this gives fruit obtained in the protected area a characteristic shape. In addition, they are larger on average than in other production areas owing to the mild climate and the absence of extreme temperatures. The Kaki Ribera del XÃ ºquer also has a characteristic deep red colour and a sweet flavour at maturity, which is reached at an earlier stage thanks to the prevailing conditions in the area. The fruit may also be harvested before it is ripe. The method used to remove the bitterness makes it possible to market the fruit when its flesh is firm and very sweet and has acquired the typical taste of persimmons produced in the Ribera del XÃ ºquer region. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) It is said that the Ribera del XÃ ºquer region is the cradle of the Rojo Brillante persimmon, as that is where this variety emerged as a result of a spontaneous mutation. Nowadays it is well established in the region and on the market. The particular climatic and soil conditions in the defined geographical area are reflected in the persimmons characteristics. The mild climate owing to the proximity of the Mediterranean Sea and the colluvial agricultural land resulting from the JÃ ºcar and Magro watercourses surrounding the region combine to endow the Kaki Ribera del XÃ ºquer with its principal distinctive characteristics, i.e. a more pronounced pointed shape leading to a greater height/diameter ratio as well as a larger size and a distinctive colouring when ripe. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) http://www.agricultura.gva.es/documents/170659/179611/030712+Pliego+de+condiciones+kaki+def.pdf/b354d4a8-425e-40fa-8e8b-0ae6d3588fe6 (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).